DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/19/2022 has been entered. Claims 1, 3-5, 9-12 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities: it is unclear if “an inner backwall” in line 8 and “an outer backwall” in line 9 refer back to “at least two back walls” in lines 5, 6. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “the structure according to claim 6” needs to be corrected because claim 6 has been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second wall” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy Jr. (US 5,376,011) in view of Jarrett (US 5,622,511).Re claim 1:	Rudy Jr. discloses a structure (10 in fig. 1) for housing electronic apparatuses (100’s in fig. 2; col. 3, lines 40-60) comprising a frame (300 in fig. 1, 3) for supporting the apparatuses (fig. 1, 2), connection means in the form of first connectors (204 in fig. 2; col. 4, lines 18-23), second connectors  (208 in fig. 5; col. 4, lines 26-31), and third connectors (206 in fig. 2; col. 4, lines 29-37), for connecting the apparatuses to external wirings (352’s in fig. 1, 7; col. 4, lines 1-5), wherein said structure comprises a drawer (12 in fig. 2) with at least two back walls (202 and 14 in fig. 2), said drawer can be extracted from the frame (drawer 12 can be extract from 300 in fig. 1) and which is adapted to receive the apparatuses (drawer 12 is also adapted to receive the 100’s in fig. 2), and wherein the first connectors are disposed at a front side of an inner backwall facing within the drawer (204’s in fig. 2 are disposed at the front of inner backwall 202 in fig. 2), the second connectors are disposed at a rear side of an outer backwall facing away from the drawer (the 208’s are disposed at the rear side of outer backwall 14 facing away from drawer 12 as can be seen in fig. 5; col. 4, lines 26-31), and the third connectors are disposed between the at least two back walls and serves to connect the first connectors and the second connectors between the at least two back walls (206’s are disposed between the back walls 202 and 14 in fig. 2 and 5 and serve to connect the first connectors 204’s and the second connectors 208’s; col. 4, lines 22-27, col. 6, lines 39-41).	Rudy Jr. does not explicitly disclose floating-type connectors.	Jarrett discloses a floating-type connector (60 in fig. 4).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Rudy Jr. to have  a floating-type connector as taught by Jarrett, in order to increase the connectivity of the apparatuses and also in order to have a connector that absorbs misalignments when connecting to the drawer to prevent damage to the connector.	The modified Rudy Jr. does not explicitly disclose floating-type connectors.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the modified Rudy Jr. to have floating-type connectors in order to prevent misalignment and damage of multiple connectors since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 3:	Rudy Jr. does not explicitly disclose wherein the floating-type connectors are associated with the frame.	Jarrett discloses wherein a floating-type connector (60 in fig. 4) is associated with the frame (‘rack mount’ in col. 3, lines 2-8).Re claim 4:	Rudy Jr. discloses wherein when the drawer (12 in fig. 2) is in operating condition (fig. 1), inserted in the frame (300 in fig. 1, 3), at least a part of the first connectors (204 in fig. 2; col. 4, lines 18-23), the second connectors (208 in fig. 5; col. 4, lines 26-31), and the third connectors (206 in fig. 2; col. 4, lines 29-37) are engaged with the external wirings (352’s in fig. 1, 7; col. 4, lines 1-5) to establish a connection (fig. 1, 2) to the electronic apparatuses (100’s in fig. 2; col. 3, lines 40-60).	Rudy Jr. does not explicitly disclose the floating-type connectors.	Jarrett discloses a floating-type connector (60 in fig. 4).Re claim 5:	Rudy Jr. discloses wherein the first connectors engage with the electronic apparatuses when said electronic apparatuses are in operating condition (the 204’s engage with the 100’s in the operating condition shown in fig. 1).Re claim 9:	Rudy Jr. does not explicitly disclose wherein the drawer comprises centering means adapted to cooperate with the frame or at least abutment holes thereof, so as to ensure a predefined mutual positioning resulting in the coupling of the second connectors and the floating-type connectors.	Jarrett discloses wherein the drawer (40 in fig. 4) comprises centering means (24’s in fig. 4; col. 3, lines 2-8) adapted to cooperate with the frame (‘rack mount’ in col. 3, lines 2-8), so as to ensure a predefined mutual positioning (col. 3, lines 2-8) resulting in the coupling of a second connector (20 in fig. 4; col. 2, line 62 – col. 3, line 2) and a floating-type connector (60 in fig. 4).Re claim 10:	Rudy Jr. discloses wherein the frame (300 in fig. 1) comprises a damping wall (wall of 50 in fig. 2) extending from one end of the frame to another end of the frame (left end of the frame 300 to its right end in fig. 1, 3), which, when the drawer (12 in fig. 1) is in operating condition (when everything is operating), cooperates with the second wall (14 in fig. 2; col. 4, lines 22-27) of the drawer that carries at least the second connectors (208 in fig. 2, 5; col. 4, lines 26-31) for connecting to the external wirings (352’s in fig. 1, 7; col. 4, lines 1-5).Re claim 11:	Rudy Jr. discloses wherein the floating-type connectors are associated with said damping wall of the frame.	Jarrett discloses wherein a floating-type connector (60 in fig. 4) is associated with said damping wall (wall that 60 gets attached to in fig. 4) of the frame (40 in fig. 4).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rudy Jr. (US 5,376,011) in view of Jarrett (US 5,622,511) as applied to claim 1 above, and further in view of Liang (US 2007/0175835).Re claim 12:	Rudy Jr. does not explicitly disclose the structure which consists of a cabinet wherein the frame is secured to crosspieces and/or posts with L-, C-, or H-shaped profiles of the cabinet.	Liang discloses the structure (100 in fig. 9) which consists of a cabinet (90’s, 10’s in fig. 9) wherein the frame (the 40’s in fig. 9) is secured to crosspieces (10’s in fig. 9).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Rudy Jr. wherein the structure which consists of a cabinet wherein the frame is secured to crosspieces as taught by Liang, in order to firmly install the frame and drawer to the cabinet. 
Response to Arguments
In response to the last paragraph on page 5 of the applicant’s arguments filed on 1/19/2022, where the applicant argues:“The second connector must face outside the drawer so that the electronic apparatus can connect to external wirings of electricity and/or communication data or signals. See Page 3, lines 8-9. As stated in the stated objective of the invention, this structural arrangement simplifies installation and maintenance when installed in small places in trains, subways, and transportation in general, without increasing bulk or requiring excessive space. See specification at page 5, lines 2-5. Electronic apparatuses can be introduced or removed without disconnecting the external wiring connections, making it possible to perform maintenance operations outside and insert the apparatus back in easily and quickly. Id at lines 6-9. On the other hand, the integrated shell of Rudy Jr. is more bulky, and requires more space for the addition of cable connectors (350), conductor cables (356) and a plurality of cables (352), which would have to be disconnected. See Fig. 1 of Rudy, and corresponding reference numbers.”	The examiner notes that claim 1 currently requires the second connectors to be disposed at a rear side of the outer backwall facing away from the drawer and Rudy Jr.’s 208’s teach this limitation since 208’s are located on the rear side of backwall 14 facing away from drawer 12 as can be seen in fig. 2 and 5. This allows the apparatuses 100’s to connect with external wirings 352 in fig. 3. Additionally, whether or not the shell of Rudy Jr. is more bulky or not is irrelevant because Rudy Jr. can still be relied upon to reject claim 1. Besides, there is no issue with requiring more space to have the cable connectors 350, conductor cables 356 and cables 352’s since there is nothing in the claim that is requiring them to not take up space. Finally, Rudy Jr. also discloses that cables 352 are connected to apparatuses 100 in fig. 1-3 and do not have be disconnected. 
In response to the arguments in the 2nd and 3rd paragraph on page 6 of the applicant’s reply filed on 1/19/2022 where the applicant argues that “Finally, a drawer is defined as “a sliding, lidless, horizontal compartment, as in a piece of furniture, that may be drawn out in order to gain access to it.” hitps://www.dictionary.com/browse/drawer
The alleged “drawer” of Dittus, Jarrett and Rudy do not meet that definition because they are not lidless compartments. As stated in objective, an operator must be able to access the back wall from the top. See page 4, lines 13-17.”
	The examiner disagrees because drawers are also defined as “a sliding box or receptacle opened by pulling out and closed by pushing in” according to Merriam-Webster. This definition does not require drawers to be lidless, therefore 12 of Rudy Jr/. still qualifies as a drawer because 12 is a box that pulls out from and pushes into 300 in order to connect or disconnect with the 350’s in fig. 3.	Furthermore, even if the claims were to require the drawers to be lid-less (which they currently do not), 12 of Rudy Jr. can still be understood as a drawer since lid 50 in fig. 2 clearly has fasteners 56 which means that 50 can just be removed for drawer 12 to be considered lid-less.	Finally, the claims do not currently require the back wall to be accessible from the top by an operator. But even if the claims were amended to add in this limitation, Rudy Jr. would still reject this because back wall 14 is accessible from the top as can be seen in fig. 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2010/0147554 – is considered pertinent because this reference describes a server with external wiring coming out the back
US 2009/0250236 – is considered pertinent because this reference describes an apparatus with external wiring coming out the back; this apparatus is also within a drawer.
US 2006/0164814 – is considered pertinent because this reference describes disk drives that are held within a drawer, furthermore these disk drives are engaged with the connectors at the back of the drawer.
US 6,504,730 - is considered pertinent because this reference describes control boards that held within a drawer, these control boards have connectors engaged with the connectors at the back of the drawer and also have external wiring coming out of the back.
US 4,718,858 - is considered pertinent because this reference describes apparatuses with external wiring and an additional connector coming out of the back.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949. The examiner can normally be reached Tuesday, Thursday, 900am - 530pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Zhengfu J Feng/Examiner, Art Unit 2835May 4, 2022                                                                                                                                                             

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835